DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Summary of Remarks (@ response page labeled 9): “The cited section of Xu relates to “an image processing algorithm for ... inspection of pavement cracking.” (paragraph [0100] of Xu). In this manner, Xu describes that the “algorithm includes three ... steps and explains that the “[f]irst step is ... grid cell analysis (GCA)” and the GCA method divides a pavement image into grid cells of 8x8 pixels and classifies each cell into a non-crack or crack cell by using the grayscale information of the border pixels” of the pavement image itself. (See id) (emphasis added).
Classifying each cell of the pavement image as “non-crack or crack”1 by using the grayscale of the border pixels of the pavement image itself, as at best disclosed by Xu, alone or in combination, does not teach or suggest “analyzing, by the processor, the defect in the one or more sectors of the captured surface images in relation to the previous images” “of the object” in which “the captured surface images [are] in a historical database comprising [the] previous images of the object,” as recited in 

Examiner’s Response: Gupta et al. performs a defect recognition process and uses change detection to determine characteristics of the noted defects.  The Xu et al. disclosure uses a grid cell analysis to determine defect areas.  By using the grid cell analysis of Xu et al. in the defect recognition step of Gupta et al., the combination is able to use the resulting detected defects and analyze them using the historical data of Gupta et al., as that process essentially compares currently detected defect data with historical defect data of the same location.

Summary of Remarks (@ response pages labeled 9-10): “The cited portion of Gupta describes that a system may “generate an inspection plan that includes an association with at least one sensor type with ... points of interest... e.g., locations of the asset where defects have occurred in the past, are predicted to occur in the future ...” (paragraph [0034] of Gupta). Further, the cited portion of Gupta merely discloses that the “generation of the inspection plan ... might... be based on other information” such as “a description of inspection related artifacts ... found in another inspection plan, an inspection report and/or historical reviews ... using national language processing”, (paragraph [0035] of Gupta).
However, generating an inspection plan associating a sensor type with locations of where defects are predicted to occur in the future in which the generated inspection plan is “based on other information” such as “artifacts ... found in another inspection 

Examiner’s Response: As this is directed to the amendment which is not being entered, this will not be further addressed herein.

	Summary of Remarks (@ response page labeled 12): “Furthermore, on page 22 of the Office Action, the Office correctly concedes that “Gupta ... and Xu ... does not... disclose extrapolating the defect in the one or more sectors to determine an overall defect percentage for the object.” (emphasis added). However, the Office relies on “paragraph 0033” of Shukla as allegedly disclosing these features and making up for the deficiencies of Gupta and Xu. (See page 23 of the Office Action). But Shukla does not.
The cited portion of Shukla discloses an analysis unit 32 to receive measurement data from a voltmeter 31 that is “programmed to extrapolate measured pipe-to-soil potential data from a depth at which data is ... acquired to a depth at the surface of the pipe” “to estimate the corrosion rate of a defect... at the location of interest.” (paragraph [0033] of Shukla).


Examiner’s Response: The extrapolation of the corrosion rate is “an overall defect percentage for the object” as it describes the corrosion rate for the pipe given the presence of that defect.  As this is done for a defect in a particular location, this corresponds to one sector.  It is noted that claim does not require the extrapolation to be done in the captured images.  Rather, the claim requires extrapolation of the defect, where the defect is found in the one or more sectors of the captured images.  Therefore, Shukla et al. is a valid teaching for this limitation of the claim.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662